ON MOTION FOR REHEARING
PER CURIAM.
We grant the Appellant’s motion for rehearing, withdraw the opinion of this Court issued October 14, 1992, and substitute the following opinion.
We reverse Appellant’s conviction and sentence on the authority of Springle v. State, 613 So.2d 65 (Fla. 4th DCA 1993). The secret and unauthorized tape recording of Appellant’s conversation in the back seat of a police car constitutes an invasion of his privacy and a violation of Florida Statutes Section 934.03. We note that the Appellant was not in custody, but was sitting in the car for his own safety. The tape recording and any resulting evidence is therefore inadmissible. The cause is remanded for further proceedings.
GUNTHER, STONE, JJ. and MOE, LEROY H., Associate Judge, concur.